Citation Nr: 1146207	
Decision Date: 12/19/11    Archive Date: 12/29/11

DOCKET NO.  08-39 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to an initial evaluation in excess of 70 percent disabling for posttraumatic stress disorder (PTSD) with mood disorder, rule out bipolar disorder, type II with associated alcohol abuse (an acquired psychiatric disorder).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.M. Yasui, Associate Counsel





INTRODUCTION

The Veteran served on active duty from May 2003 to August 2007.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

At the outset, the Board acknowledges the RO's development in this case.  Nonetheless, a review of the claims file indicates that additional action is needed.  Although the Board sincerely regrets the further delay, a remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

In a December 2011 submission, the Veteran's representative stated that the Veteran's last VA examination was held in September 2007.  He further cited to Proscelle v. Derwinski, 2 Vet. App. 629 (1992) and noted that "when a veteran claims that his disorder is worse than when originally rated, and when the available evidence is too old for an evaluation of his current disorder, VA's duty to assist includes providing him with a new examination."  As such, the representative argued that the Veteran's appeal should be granted, or, in the alternative, be remanded to conduct a VA examination to ascertain the Veteran's current level of disability.

The fact that a VA examination is four years old is not a valid basis, onto itself, to provide the Veteran with another VA examination.  However, the United States Court of Appeals for Veterans Claims has held that when a Veteran alleges that his or her service-connected disability has worsened since he or she was previously examined, a new examination may be required to evaluate the current degree of impairment.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (finding a Veteran is entitled to a new examination after a two-year period between the last VA examination and the Veteran's contention that the pertinent disability had increased in severity).

Given the foregoing, on Remand, the Veteran should be scheduled for a VA psychiatric examination to determine the current nature and severity of his service-connected acquired psychiatric disorder.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for an appropriate VA psychiatric examination to ascertain the current severity and manifestations of his acquired psychiatric disorder under the applicable rating criteria.  Conduct all testing and evaluation needed to make this determination.  The claims file must be made available to the examiner for a review of the Veteran's pertinent medical history.

The examiner should be provided a full copy of this Remand, and he or she must indicate that he or she has reviewed the claims file.

The examiner should assign an Axis V diagnosis (GAF score), consistent with the American Psychiatric Association 's Diagnostic and Statistical Manual of Mental Disorders, and explain what the assigned score means.

The examiner should also comment on the Veteran's current level of social and occupational impairment due to his PTSD, including the impact it has on his ability to work.  Any indications that the Veteran's complaints or other symptomatology are not in accord with the objective findings on examination should be directly addressed and discussed in the examination report.  The rationale of all opinions provided should be discussed.

2. Then, readjudicate the Veteran's claim for an increased evaluation for an acquired psychiatric disorder, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this Remand.  If the decision, with respect to the claim, remains adverse to the Veteran, he and his representative, if any, should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


